DETAILED ACTION
This communication is responsive to the application, filed July 8, 2020.  Claims 1-20 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on July 8, 2020, which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Berke et al. (US 2019/0361773 A1) in view of Pope (US 2019/0019569 A1).

As per claim 1:  A data processing system comprising: 
a memory system comprising a plurality of memory devices, 5each of which comprises a first error correction unit and a plurality of cell array regions each having a plurality of memory cells coupled in an array to a plurality of word lines and a plurality of bit lines; and 
Berke discloses [0018-0019] a memory system comprising a plurality of memory modules, where the memory units comprise a ECC memory unit, which may be utilized by error correction codes.
a host comprising a second error correction unit for correcting an error of data transferred from the memory system, and suitable for 10generating error correction information on the error correction operation of the second error correction unit, 
Berke discloses [0019] the first ECC memory unit and a second ECC memory unit of the multiple ECC memory units may be utilized with the same error correction codes or different error correction codes.
setting error correcting strengths to the respective memory devices using the error correction information and log information generated by the memory devices, and 
Berke discloses [0019] if the first ECC memory unit is re-tasked with storing and/or providing data, the second ECC memory unit may be utilized with four-bit error correction code.  For instance, a four-bit error correction code may be of a lesser strength than an eight-bit error correction code.  
performing counter-error operations on the respective memory 15devices according to the error correcting strengths, 
wherein errors occurring in data accessed through access operations on the plurality of cell array regions are corrected by the first error correction unit, and 
Berke discloses [Figs. 3A and 3B; 0041-0044] the ECCs may form a single error correcting code in a four-bit error correction code and can include a first portion and a second portion for the eight-bit error correction code.  Berke further discloses [Fig. 3A] the data portion of the memory channel (320A-320N) is corrected by the first ECC (322A-322B).
wherein each of the memory devices generates the log 20information on the error correction operation of the first error correction unit.  
Berke discloses a memory device and an error correction unit, but fails to explicitly disclose generating log information on the error correction operation.  Pope discloses a similar system, which further teaches [0033] the system includes a log to store addresses of memory cells having errors corrected through error correction operations.  In some implementations, the memory controller may log error correction information directly in the log.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Berke with that of Pope.  One would have been motivated to generate log information on the error correction operations because it allows to store information regarding locations of errors that have been corrected by the memory controller [Pope; 0039].

As per claim 2:  The data processing system of claim 1, wherein each of the memory devices generates the log 79information by accumulating and storing error information of the data corrected by the first error correction unit in an information storage area therein, and wherein each of the memory devices outputs the log information 5to the host through the memory system according to a request of the host.
Pope discloses [0033] the system includes a log to store addresses of memory cells having errors corrected through error correction operations.  In some implementations, the memory controller may log error correction information directly in the log.  Pope further discloses [0043-0044] in some requested cases, the instructions are executable to obtain the set by selecting memory addresses from a log of memory addresses of corrected errors.

As per claims 8 and 9:  Although claims 8 and 9 are directed towards a memory system claim, they are rejected under the same rationale as the data processing system claims 1 and 2 above.

As per claims 15 and 16:  Although claims 15 and 16 are directed towards a method claim, they are rejected under the same rationale as the system claims 1 and 2 above.

As per claim 17:  The operating method of claim 16, wherein the setting comprises: 
collecting the log information stored in the information storage 20region at each set time of time; and 
Pope discloses [0013] logging errors that occur within certain time periods.
analyzing the log information collected in the collection step, checking numbers and types of errors occurring in the respective memory devices, and deciding error ranks of the respective memory devices according to the check result.  
Pope discloses [0034-0035] the analyzer may run in response to the log collecting a threshold number of errors.  In some cases, the log or analyzer may maintain different counts for different regions of memory.  The analyzer may have counts for ranks, banks, or channels.

Allowable Subject Matter
Claims 3-7, 10-14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20190188589 A1 – Ponnuru discloses a management controller configured to correlate temperature sensor information with one or more other operational parameters associated with the one or more persistent memory modules and predict a likelihood of degradation of the one or more persistent memory modules.  
·         US 20150347229 A1 – Higgins discloses a set of configuration parameters for each word line of the plurality of word lines.  The memory controller adjusts a first parameter in the respective set of configuration parameters corresponding to a respective word line of the plurality of word lines in response to detecting a first trigger condition as to the respective word line.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114